21DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-8, 10-12, 14-19, 23-25, and 27 are pending and examined.

Deposit of Biological Material
The application requires public availability of specific biological material to make and use the claimed invention.  A rejection of claim 8 under the appropriate sections of 35 U.S.C. 112(a) would have been made but for Applicant’s deposit statement indicating that an acceptable and viable deposit of the instantly claimed biological material has been made at the ATCC as indicated in the specification on page 47 in compliance with the Budapest Treaty terms.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-12, 14-19, 23-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The claims are broadly drawn to an unspecified ‘cured’ hybrid tobacco plant having an unspecified flue-cured parent and an unspecified non-flue cured parent where in the hybrid tobacco progeny has cis-abienol products as great as or greater than the levels of cis-abienol products found in the cured non-flue-cured tobacco parent.
Applicants describe an unspecified flue-cured and an unspecified Galpao parent as the non-flue-cured parent that when crossed produced hybrid tobacco plant CSC-4901.
Applicants do not describe any other hybrid plants arising from a cross between a flue-cured tobacco plant lacking cis-abienol and an unspecified Galpao tobacco line other than CSC-4901 having cis-abienol levels such that upon curing the hybrid plant the levels of cis-abienol breakdown products are greater than those of the Galpao parent. In addition, Applicant does not describe flue-cured genotypes that are amenable to dramatic increases in cis-abienol levels when hybridized with a non-flue cured genotypes. The instant parents are not described only to say that they are Virginia flue-cured and Galpao non-flue cured.
See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112(a).

 Indefinitness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12, 14-19, 23-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 and claims 2-5, 7, 11-12, 14-19, 23-25, and 27 dependent thereupon are indefinite for reciting “cured” or “curing”. The specification does not provide an adequate description of the methods of curing for the Galpao and hybrid tobacco plants of the claims sufficient to say that they were cured using the same methods such that a valid comparison can be drawn with respect to the levels of breakdown products produced as presented in figure 3. Nowhere in the specification is there a description of the method used or the time or temperatures used; and thus the claims are indefinite in that the hybrid plant is delineated by comparison to the cis-abienol contributing parent yet the curing methodologies are undefined.

	Claim 8 does not identify the deposited line by name in the claim and as such does not set forth the metes and bounds of the claimed invention.
	In claim 10 step g) the comparison does not require curing for the two plants being compared yet curing appears in the initial statement of comparison in lines 1-6. In addition it appears that step h) confirms this misstep in part g) by reciting curing a hybrid plant as selected in part g) but does not require that it happen before the comparison and there is no curing required for the other plant. The claim is indefinite for being internally inconsistent.
Claim 10 is indefinite for reciting claim limitations in parenthesis suggesting that those steps are optional or suitable or preferred. Applicant should sate the claim limitations unambiguously by removing the parenthesis and removing language such as optionally, suitably or preferably.
Regarding Claims 12, 14, 15 and 16 the use of e.g., parenthesis and the term ‘preferably’ all of which are interpreted as the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the e.g., the parenthesis or the term ‘preferably’ are part of the claimed invention.  See MPEP § 2173.05(d).
 Claim 24 is indefinite because there is no antecedent basis for plural ‘plants’ in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-12, 14-19, 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, H. et al., Agric. Biol. Chem., (1980) Vol. 44, no. 10; pp. 2517-2518, in view of Nielsen and Severson, J. Agric. Food Chem. (1990) 38:467-471, Danehower, D.A., et al. Tob. Sci. (1988) 32:49-52, and Wahlberg, I. et al. Acta Chemica Scandinavica B 33 (1979) pp. 541-543 and in view of Applicants’ teaching of the level of the art in the specification.
The claims are broadly drawn to a cured hybrid tobacco plant made by crossing a flue-cured tobacco plant with a non-flue cured tobacco plant or a part thereof comprising one or more flavor compounds that are a breakdown product of cis-abienol at a concentration equal or greater than the concentration of the breakdown product found in the parental non-cured tobacco plant (recited in claim 1; Tomita teaches in Table 1 a hybrid tobacco plant made from a cross between Corker 139 i.e. a flue-cured tobacco and Galpao No. 1 a non-flue cured tobacco); 
	wherein the cured hybrid tobacco plant comprises one or more flavor compounds recited in claim 4 in particular cis-abienol; Tomita teaches the hybrid F1 (C139 x Galpao) and F2 plants tobacco plants comprise cis-abienol see page 2517 in left column 1st paragraph; 
claim 7); see Tomita page 2517 left column lines 13-20 that teaches Galpao No. 1 and is interpreted as a Galpao Comum air cured variety wherein comum is translated as common defining the genus of Brazilian Galpao tobacco lines as Galpao Comum or Galpao Comun);
wherein the plant of claim 1 is a population of plants as recited in claim 24; (see Tomita in Table 1 which teaches hybrid F1 and F2 populations and crosses thereof);
wherein the method of claim 10 and the plant thereof of claim 11; is directed to performing the cross of claim 1 and regenerating seeds, and performing a backcross (e.g. F1 x Galpao) and also selecting and selfing the F1 plant to make the F2 generation and testing for cis-abienol thereof are taught in Tomita in paragraph spanning the left and right column on page 2517 and in Table 1 on page 2517;
wherein the harvested material of claims 12 and 14 is taught by Tomita (i.e. a harvested or processed tobacco leaf see page 2517 right column lines 9-20).
Tomita et al. teach a cross between Coker 139 (i.e. C139) a flue-cured tobacco variety and Galpao No. 1 that produces cis-abienol (a Galpao Comum air cured variety) a non-flue cured tobacco variety, wherein all plants of the population of the F1 hybrid cross and the back-cross to Galpao showed detectable levels of cis-abienol (see page 2517 in Table 1) indicating that the cis-abienol trait is a dominant trait that could also be passed into the hybrid tobacco plant and thus has the potential to convert a commercial flue-cured line such as Coker 139 that lacks cis-abienol altogether into a plant that can possess the cis-abienol break down products associated with desirable flavor and aroma characteristics, (12R, 13R)-8,12-Epoxy-14-labden-13-ol and (12R, 13R)-8,13-Epoxy-14-labden-12-ol  (see page 2518 left column 1st full paragraph).


For example, Nielson in Table 1 on page 470 shows that selection for cis-abienol tobacco flavor components in hybrid tobacco composed of burley varieties KY 14 or TI 1406 crossed with TI 1068 (Galpao) that yielded hybrid plants having cis-abienol 1.3 times greater than TI 1068 as evidenced in Table 1 (see line 5 under cis-abienol TI 1068 (26.1) compared to the max values of hybrid lines TI 1406 x TI 1068 (33.7) and KY 14 x TI 1068 (31.8)) wherein one of ordinary skill in the art would have a reasonable expectation of success of making a hybrid tobacco plant having equal or greater breakdown products of cis-abienol given the increased levels of cis-abienol in the burley Galpao hybrids, thereby teaching the limitation of equal or potentially greater cis-abienol breakdown products found in claims 1 and 2.
Neither Tomita or Nielsen teach curing of the hybrid tobacco lines or the presence of the breakdown products norambrienolide, (12R, 13R)-8,12-Epoxy-14-labden-13-ol and (12R, 13R)-8,13-Epoxy-14-labden-12-ol.
Danehower teaches flue-curing leaves of Galpao Comun tobacco and analysis for cis-abienol and that cis-abienol is a precursor for many tobacco flavor and aroma compounds in the Introduction on page 49 in the right column last two paragraphs of the section; thereby teaching limitation of claims 5, 14-16, 19, and 23 that recite cured, flue-cured, or processed tobacco. 
Moreover, Danehower teaches a more rapid and more complete conversion of cis-abienol into flavor and aroma compounds using flue-curing which required only 4 days while the air cured Galpao samples required 26 days (see Figure 1 for the flue curing time frame and Figure 3(a) for the Galpao flue-curing and air curing time frames and reduction of levels of cis-abienol).
st and 2nd paragraph in left column; and results section 2nd paragraph). In addition, Wahlberg also teaches that the levels of cis-abienol decrease with curing, by measuring and comparing the levels of cis-abienol in extracts from green tobacco leaves compared to cis-abienol levels in dried or cured leaves (see 1st paragraph of Results section on page 541; thereby teaching limitation found in claims 2-3, 14-15, 19, and 23 drawn to breakdown products, curing, processed tobacco and leaf tobacco).
Applicants’ specification teaches tobacco products including blended tobacco (see specification page 1 lines 11-13; (see Fisher, Tobacco Blending, Chapter 114A Tobacco Production, Chemistry and Technology, Edited by L. Davis and M. Nieisen, Blackwell Sciences 1999), breeding using male sterile tobacco lines (see specification in paragraph spanning pages 24-25; Methods of producing male sterile tobacco are described in Wemsman, E. A., and Rufty, R. C. 1987. Chapter Seventeen. Tobacco. Pages 669-698 in: Cultivar Development. Crop Species. W. H. Fehr (ed.), MacMillan Publishing Go., inc., New York, N.Y. 7614 pp.), and smokeless articles and heat not burn devices for consuming tobacco (specification page 36 lines 2-25 and page 38 lines 12-15; “Preferably the tobacco heating device may be a heat-not-burn device. Heat-not-burn devices are known in the art and release compounds by heating, but not burning, tobacco. An example of a suitable, heat-not-burn device may be one taught in WO2013/034459 or GB2515502 which are incorporated herein by reference”), all incorporated through reference as known and obvious practices in the art of commercial tobacco breeding, manufacture and sale; claims 17-18, 25 and 27 are rendered as obvious practices in the art).
It would have been obvious at the time of filing to introduce cis-abienol biosynthesis into a flue-cured tobacco line as taught by Tomita for the purpose of introducing a desirable flavor component into a flue-cured tobacco line and then cure and selecting for higher levels of cis-abienol breakdown products including norambrienolide, (12R, 13R)-8,12-Epoxy-14-labden-13-ol and (12R, 13R)-8,13-Epoxy-14-labden-12-ol as high as the cis-abienol contributing parent and as high as 2 fold greater than said parent. One of ordinary skill would have been motivated by the knowledge in the art cited above that levels of cis-abienol higher than the parent line could be transferred into a tobacco line such as a flue-cured Coker 139 line that has no cis-abienol and that cis-abienol breakdown products are desirable for their flavor and aroma characteristics in commercial tobacco products; and also that flue-curing of a tobacco plant would decrease dramatically the amount of time required to breakdown the cis-abienol into norambrienolide, (12R, 13R)-8,12-Epoxy-14-labden-13-ol and (12R, 13R)-8,13-Epoxy-14-labden-12-ol. One of ordinary skill would have been assured of a reasonable expectation of success given that it was known that cis-abienol is the source of norambrienolide, (12R, 13R)-8,12-Epoxy-14-labden-13-ol and (12R, 13R)-8,13-Epoxy-14-labden-12-ol; that high levels of cis-abienol could be made in a tobacco plant previously lacking cis-abienol, and that the cultivars for making a flue-cured tobacco plant having levels of cis-abienol as high as two fold of the parent line could be achieved given the high level in the art for breeding tobacco for flavor and for manufacturing and distributing tobacco products and blends.

All claims are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663